DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021 and 08/25/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97. 

Allowable Subject Matter
Claims 1 - 23 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a contact holding member provided to the mount unit where a plurality of electric contacts are arrayed, wherein the plurality of electric contacts include: a first power contact configured to supply first power, a second power contact configured to supply second power, a first electric contact group configured to be used to perform first communication, and a second electric contact group configured to be used to perform communication that is different from the first communication, and wherein, where a direction of rotation of the lens apparatus with respect to the imaging apparatus when mounting the lens apparatus to the imaging apparatus directly is a first direction, the second electric contact group, the first electric contact group, the first power contact and 

Regarding claims 2 - 15, these claims are also objected to as being dependent from objected claim 1.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest a contact holding member provided on the mount unit where a plurality of electric contacts of the accessory are arrayed, wherein the plurality of electric contacts includes: a first power contact configured to receive first power, a second power contact configured to receive second power, a third electric contact group configured to be used to perform first communication, and wherein, where a direction of rotation of the accessory when mounting the accessory is a first direction, the third electric contact group, the first power contact and the second power contact are arrayed in the order of the third electric contact group, the second power contact and the first power contact in the first direction; in combination with other elements of the claim.

Regarding claims 17 - 21, these claims are also objected to as being dependent from objected claim 16.

Regarding independent claim 22, the prior art of record fails to teach or fairly suggest an accessory configured to be detachably mountable to the imaging apparatus, 

Regarding claim 23, these claims are also objected to as being dependent from objected claim 22.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishio (US PgPub No. 2013/0287388) teaches lens with terminals for connecting to camera.
Tsukamoto (US PgPub No. 2018/0352140) teaches lens with terminals for connecting to camera.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/USMAN A KHAN/
Usman Khan
09/14/2021Primary Examiner, Art Unit 2696